Citation Nr: 1027983	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  09-37 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to waiver of recovery of an overpayment of Department 
of Veterans Affairs disability compensation in the amount of 
$6,525, to include whether the overpayment was properly created.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel




INTRODUCTION

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

The Appellant served on active duty as a New Philippine Scout 
from May 1946 to June 1949.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a determination in June 2008 of the Department of 
Veterans Affairs (VA), Committee on Waivers and Compromises of 
the Regional Office (RO) in Manila, the Republic of the 
Philippines.

In March 2010, the Appellant was notified of a hearing scheduled 
for May 2010 at the Oakland, California RO before a Veterans Law 
Judge, which he had previously requested in October 2009; 
however, he did not appear for the hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC. 


REMAND

The overpayment of $6,525 in this case was created on the basis 
that the Appellant received VA disability compensation benefits 
at the full-dollar rate during a period wherein he had been 
absent from the United States for more than 60 days.  

The law provides that for Filipino veterans, such as the 
Appellant, who reside in the United States and are Unites States 
citizens (or permanent resident aliens), the payment of VA 
disability compensation benefits is made at the full-dollar rate 
rather than the previous half-dollar rate, but to receive 
benefits at the full-dollar rate, such veterans are required, 
among other things, to be present in the United States for at 
least 183 days of each year and not be absent from the United 
States for more than 60 days at a time.  38 C.F.R. § 3.42(d).  
If a veteran receiving benefits at the full-dollar rate is 
physically absent from the United States for more than 60 
consecutive days, VA will reduce benefits to the half-dollar rate 
effective on the 61st day of absence.  38 C.F.R. § 3.505(b).  The 
benefits at the full-dollar rate are resumed on the date the 
veteran returns to the United States after an absence of more 
than 60 consecutive days.  38 C.F.R. § 3.405(b).  

In this case, the RO by letter in May 2008 reduced the 
Appellant's disability compensation benefit payments to the half-
dollar rate for the period of March 1, 2007 to August 1, 2007, on 
the basis of evidence gleaned in May 2008 from the Appellant's 
passport that he had arrived in the Philippines on December 31, 
2006 and left there on July 4, 2007.  While the Appellant does 
not dispute that he overstayed in the Philippines for more than 
60 days, there is conflicting documentation in the record as to 
the exact dates that the Appellant was absent from the United 
States in 2007.  And the Appellant has not clarified the dates of 
his visit to the Philippines, although in a June 2008 request for 
waiver of recovery of the overpayment he indicated that he was 
involved in a motor vehicle incident between May 2007 and July 
2007. 

In a VA Memorandum dated in May 2008, a veterans service 
representative from the Manila RO certified that he had reviewed 
a photocopy of the Appellant's United States passport, which 
showed the Appellant had entered the Philippines on December 31, 
2006 and left the Philippines on July 4, 2007.  However, in an 
earlier VA Memorandum dated in June 2007, a different veterans 
service representative from the Manila RO certified that she had 
reviewed a photocopy of the Appellant's United States passport, 
which showed that the Appellant had arrived in the Philippines on 
December 31, 2006 and departed the Philippines on February 1, 
2007, and that his passport did not show that he left the United 
States at any time thereafter.  Thus, there is a discrepancy in 
the dates as to when the Appellant was absent from the United 
States between December 31, 2006 and July 4, 2007, and this 
discrepancy must be reconciled in order to determine whether the 
overpayment has been created properly.  




Accordingly, the case is REMANDED for the following action:

1.  Notify the Appellant that he must 
offer his U. S. passport for inspection to 
a VA official at either the Oakland RO or 
the Manila RO, whichever is more 
convenient for the purpose of determining 
whether the overpayment assessed in his VA 
account has been properly created.   The 
Appellant should also present a copy of 
this Remand to the VA official. 

2.  When the Veteran presents his U.S. 
passport, the VA official must determine 
through physical inspection of the 
Appellant's passport the exact dates he 
was absent from the United States for the 
period between December 31, 2006 and July 
4, 2007.  

If the Appellant presents his passport to 
the RO that does not have the Veteran's 
file, the VA official is asked to forward 
to the RO with custody of the Veteran's 
file, a statement of certification that 
discloses the findings of the inspection, 
and also reconciles the disparate dates of 
the Appellant's absence from the United 
States that were provided in the VA 
Memoranda of June 19, 2007 and May 12, 
2008.  










3.  Following completion of the foregoing, 
the Appellant's request for waiver of 
recovery of an overpayment of VA 
disability compensation benefits to 
include the question of whether the 
overpayment was properly created, should 
be adjudicated.  If the decision remains 
adverse to the Appellant, provide him and 
his representative with a supplemental 
statement of the case and return the case 
to the Board. 

The Appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2002).  



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of the appellant's appeal.  38 C.F.R. § 20.1100(b) (2009).



